tcmemo_2014_135 united_states tax_court michael hume and dorsaye dilani petitioners v commissioner of internal revenue respondent docket no filed date ps claimed mortgage interest deductions on their and schedules c profit or loss from business for a property they owned and had intended to rent out r determined that ps were not entitled to schedule c deductions but rather the property was a personal_residence and ps are able to deduct the mortgage interest payments only as qualified_residence_interest deductions on their schedules a itemized_deductions subject_to the dollar_figure million sec_163 limitation held the mortgage interest p-h paid in and on ps’ personal_residence is not an ordinary business_expense but rather is deductible as an itemized interest_deduction on each schedule a and is subject_to the qualified_residence limitation of sec_163 held further p-h’s property pincite cazador lane is a personal_residence held further for each year in issue p-h is able to deduct the interest_paid with respect to an amount allocable to the dollar_figure million of acquisition and home_equity_indebtedness but r properly disallowed a deduction for the remaining mortgage interest_paid michael hume and dorsaye dilani pro sese sebastian voth for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiencies in income_tax respondent determined for petitioners’ and tax years petitioners timely filed joint federal_income_tax returns for the and tax years respondent issued a notice_of_deficiency on date disallowing business_expense deductions for petitioners’ mortgage interest payments and allowing the mortgage interest payments as qualified_residence_interest deductions on schedules a itemized_deductions subject_to the sec_163 limitation unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues for decision are whether petitioners had a trade_or_business in or under sec_162 which would permit mr hume to deduct the mortgage interest_paid in relation to a house pincite cazador lane as an ordinary business_expense if petitioners’ activities do not qualify as a trade_or_business whether petitioners can deduct mortgage interest and home_equity_indebtedness interest_paid on loans in excess of the aggregate combined dollar_figure loan limitation of sec_163 on date and on date the parties filed with the court stipulations of settled issues stating the following respondent concedes the adjustments for and for unreimbursed employee_expenses of dollar_figure and dollar_figure respectively respondent concedes the accuracy-related_penalties under sec_6662 for and all income capital losses itemized_deductions and the schedules c profit or loss from business included in petitioners’ original form_1040 u s individual_income_tax_return and form 1040x amended u s individual_income_tax_return for petitioners’ tax_year are attributable to mr hume mr hume is entitled to two exemptions for two of petitioners’ children for the and tax years all income schedule c deductions itemized_deductions and capital losses except the schedule c income and deductions attributable to ms dilani’s business reported on petitioners’ form sec_1040 and sec_1040x for their tax_year are attributable to mr hume mr hume and ms dilani should have filed their and income_tax returns with a filing_status of single because their divorce was final before the end of see sec_6013 and respondent waives seeking an increased deficiency due to any potential change to petitioners’ proper filing_status for or findings_of_fact some of the facts have been stipulated and the stipulation of facts and stipulation of settled issues and supplemental stipulation of settled issues with the facts contained in their accompanying exhibits are hereby incorporated by reference into our findings during the years at issue and when they filed their tax_court petition on which this case is based petitioners resided in separate homes in san clemente california background mr hume worked full time in the sales division of planet antares corp planet antares planet antares helped entrepreneurs start their own home-based vending machine businesses during and mr hume traveled over times to various parts of the united_states and canada in connection with his job each business trip took an average of one week properties in june of petitioners acquired a big_number square-foot single-family home pincite calle pacifica calle pacifica in san clemente california calle pacifica had bedrooms and baths in petitioners and their three children were living in calle pacifica mr hume moved out of calle pacifica in early ms dilani and petitioners’ children continued to live in calle pacifica through date mr hume and ms dilani were divorced on date in august of petitioners purchased a single-family home pincite cazador lane cazador in san clemente california petitioners purchased cazador for dollar_figure which was paid in part by a dollar_figure million purchase_money_mortgage loan from countrywide home loans the house was originally built for oscar nominee ann harding in petitioners’ purchase of cazador was documented by a quitclaim_deed petitioners did not have cazador inspected by engineers or other professionals before purchasing it when petitioners purchased cazador tenants were living there and paying a monthly rent significantly below market petitioners ended the agreements with the tenants and caused the tenants to move out of cazador by early petitioners purchased cazador with the intent of renting it out for weekly vacations and for events at the time of purchase and at all times thereafter ann harding is best known for her role in the movie holiday in date petitioners contracted with phg management co to rent and manage cazador for them between september and date petitioners did receive rental income from cazador but after that the rental income ceased and the agreement with phg management co appears to have terminated continued petitioners did not have a preexisting arrangement to rent or sell cazador to any specific parties petitioners acknowledged that they had purchased cazador without fully realizing the amount of work or the repair cost that was needed to make cazador suitable for potential renters cazador had many structural and aesthetic problems and petitioners were never able to get the property into suitable shape for new tenants petitioners on date contracted with the city of san clemente to preserve and maintain cazador as a historic_structure the city of san clemente required that cazador have certain structural changes and maintenance performed in exchange for a lower property_tax assessment the historic preservation agreement with the city of san clemente did not include any information indicating the renting or intent to rent out cazador during and continued although the record is unclear on this point the california law commonly known as the mills act permits agreements with at least a 10-year term between cities and property owners for historic preservation and in exchange provides for certain property_tax concessions to the property owners specifically it permits property_tax valuation using the income_method described by cal rev tax code sec west supp see cal gov’t code secs west see also cal rev tax code sec petitioners did not rent nor did they advertise cazador despite their problems in carrying out the alleged rental plan during and petitioners did not attempt to sell cazador during and mr hume lived at cazador when he was not traveling petitioners never completed the renovations before they sold the property on date mortgage interest and equity line on date petitioners refinanced calle pacifica by obtaining a mortgage loan for dollar_figure from washington mutual bank on date petitioners received a home equity line of credit of dollar_figure from countrywide bank by using their equity in calle pacifica as collateral petitioners’ mortgage loan refinance on calle pacifica had average loan balances of dollar_figure and dollar_figure during the tax years and respectively on date petitioners refinanced cazador by obtaining a dollar_figure mortgage loan from washington mutual bank petitioners owned cazador during both of the years at issue in petitioners paid home mortgage interest and points totaling dollar_figure in petitioners paid home mortgage interest and points totaling in petitioners advertised cazador in the san clemente times but that was before they realized how much work needed to be done on the property dollar_figure in and the average mortgages secured_by the two homes exceeded dollar_figure million petitioners also had a home equity line of credit that exceeded dollar_figure tax returns on petitioners’ form_1040 they deducted home interest and points totaling dollar_figure on their schedule a for the two san clemente properties petitioners also deducted dollar_figure of interest arising from the equity line of credit associated with calle pacifica petitioners filed form 1040x for the tax_year on petitioners’ amended_return they moved the dollar_figure mortgage interest_deduction associated with cazador from their schedule a to their schedule c petitioners filed a form_1040 for their tax_year and deducted dollar_figure of claimed mortgage interest_expense on their schedule a for cazador and calle pacifica petitioners filed form 1040x for the tax_year that moved from their schedule a to their schedule c the claimed interest_deduction associated with cazador of dollar_figure respondent disallowed the mortgage interest and home remaining on petitioners’ form 1040x schedule a for was the mortgage interest associated with calle pacifica of dollar_figure and points paid of dollar_figure remaining on petitioners’ form 1040x schedule a for was the mortgage interest associated with calle pacifica of dollar_figure and points paid of continued equity_interest deductions petitioners claimed for taxable years and to the extent that the interest related to loan principal which exceeded the aggregate dollar_figure million cap applicable to the qualified_residence_interest deduction i burden_of_proof opinion as a general_rule the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioners have not established that they meet the requirements under sec_7491 for such a shift consequently the burden_of_proof remains on petitioners deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a see 503_us_79 taxpayers are required to identify each deduction maintain adequate_records substantiate each deduction continued dollar_figure and show that they have met all requirements sec_6001 62_tc_834 sec_1_6001-1 income_tax regs to prove a deductible expense the taxpayer must establish with credible_evidence not only the facts of the expenditure but also the business_purpose or other deductible character of the expense business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs a claimed business_expense must be incurred primarily for business rather than personal reasons 72_tc_433 50_tc_823 aff’d per curiam 412_f2d_201 2d cir the required tax records must be retained as long as they may be material in the administration of any internal revenue law sec_1_6001-1 income_tax regs further there must be a proximate relationship between the claimed expense and the business see walliser v commissioner t c pincite ii real_estate activity in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade or strict substantiation rules for deductions other than those subject_to sec_274 scrutiny may in some situations not present here be relaxed by the cohan_rule see 39_f2d_540 2d cir business in order for an activity to be considered a taxpayer’s trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case id pincite 312_us_212 62_tc_781 aff’d without published opinion 519_f2d_1406 7th cir implicit in both sec_162 and the regulations is that the taxpayer must be established in a trade_or_business before any expenses are deductible 90_tc_460 aff’d without published opinion 869_f2d_1491 6th cir a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized glotov v commissioner tcmemo_2007_147 see also 76_fedappx_806 9th cir the first question before the court for decision is whether petitioners’ and mortgage interest expenditures qualify as sec_162 business_expenses it is respondent’s position that even though mr hume paid these expenses they qualify if at all for the qualified_residence_interest deduction as opposed to constituting ordinary and necessary sec_162 business_expenses in determining whether these expenses are in fact sec_162 business_expenses the threshold question is did petitioners start actively engaging in their proposed rental business by their taxable years and or whether a taxpayer is engaged in a trade_or_business is determined using a facts_and_circumstances_test under which courts have focused on the following three factors that indicate the existence of a trade_or_business the taxpayer undertook the activity intending to earn a profit the taxpayer is regularly and actively involved in the activity and the taxpayer’s activity has actually commenced see mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir mr hume testified and nothing in the record seems to suggest otherwise that he purchased cazador with the purpose of renting out the property for profit the record arguably reflects that he may have regularly and actively engaged in efforts to further and promote the activity although he also resided at cazador when in los angeles see generally sec_262 prohibiting the deduction of personal living or family_expenses unless explicitly authorized however it is the third factor whether petitioners’ business had actually commenced that is ultimately determinative here while not conclusive it is important to note that mr hume derived no income from and did not rent out cazador in either of the two years at issue mr hume testified that petitioners never were able to get cazador into a condition to be able to rent it additionally mr hume was living at cazador during and accordingly his course of conduct was not consistent with that of a person who believed he was renting or able to rent out the property during or we conclude that during and petitioners had not yet restarted the prior owner’s rental business that petitioners had abandoned in date and therefore petitioners are not entitled to a sec_162 deduction for or consequently the mortgage interest petitioners paid on the indebtedness secured_by cazador and calle pacifica is not a sec_162 ordinary business_expense but rather is deductible if at all as qualified_residence_interest pursuant to sec_163 that is subject_to the limitations of sec_163 iii qualified_residence_interest deduction as a general_rule taxpayers may not deduct personal_interest sec_163 a limited exception to this general_rule permits individuals to deduct qualified_residence_interest sec_163 sec_163 defines qualified residential interest as any interest which is paid_or_accrued during the taxable_year on i acquisition_indebtedness with respect to any qualified_residence of the taxpayer or ii home_equity_indebtedness with respect to any qualified_residence of the taxpayer acquisition_indebtedness is debt that is used to acquire construct or substantially improve a qualified_residence and that is secured_by that residence sec_163 the aggregate amount treated as acquisition_indebtedness for any period cannot exceed dollar_figure million dollar_figure for a married individual filing a separate_return sec_163 acquisition_indebtedness includes debt incurred in refinancing acquisition_indebtedness insofar as the new debt does not exceed the refinanced debt sec_163 flush language home_equity_indebtedness is the first dollar_figure of debt dollar_figure for a married taxpayer filing separately other than acquisition_indebtedness secured_by a qualified_residence so long as the debt does not exceed the fair_market_value of the residence reduced by the qualified_acquisition_indebtedness sec_163 as relevant here qualified_residence means the taxpayer’s principal_residence within the meaning of sec_121 sec_163 sec_121 does not define the term principal_residence but subject_to various limitations allows for the exclusion_of_gain on the sale_or_exchange of property owned and used by the taxpayer as the taxpayer’s principal_residence sec_121 for and mr hume deducted mortgage interest on calle pacifica and cazador on an aggregate loan amount of more than dollar_figure million respondent conceded that mr hume paid the mortgage interest on both calle pacifica and cazador generally mr hume would be eligible to claim a sec_163 and h deduction for the interest_paid on dollar_figure million of the loans however mr hume did not provide any evidence to show that he lived in calle pacifica for the required days during either or sec_163 accordingly he may claim only the mortgage interest_deduction with respect to cazador therefore respondent properly disallowed the excess mortgage interest_paid with respect to loan amounts above dollar_figure million see sec_163 c ii when mr hume paid for the properties he was divorced from ms dilani and as divorced persons filing separate returns they may have otherwise both been able to qualify for the full dollar_figure million dollar deduction however petitioners did not present any evidence to suggest that ms dilani provided any of the mortgage payments iv conclusion on the record as a whole the court accepts respondent’s determination that petitioners were not during and engaged in the business of renting out calle pacifica or cazador additionally petitioners are not entitled to claim interest deductions arising from their home loans to the extent the interest_paid is attributable to loan amounts above the dollar_figure million sec_163 limitation as noted in the stipulation of settled issues petitioners do not have an increased deficiency due to the statutory switching of their filing_status for the and taxable years from married_filing_jointly to single additionally as the joint federal_income_tax returns petitioners filed for and were impermissible ms dilani is not liable for the increased deficiency for the and tax years except to the extent if any that the deficiency relates to her separate business income and deductions in see sec_6013 sec_1_6015-3 income_tax regs decision will be entered under rule petitioners’ filing of their joint federal_income_tax returns for and was not permitted and therefore they are treated as filing separately see sec_6013 sec_1 a b income_tax regs
